Exhibit 10.2

[jbi01.jpg]
 
 
JBI, Inc. Expands Management Team with the Appointment of New COO
 
THOROLD, Ontario, June 27, 2012 (GLOBE NEWSWIRE) – Kevin Rauber, CEO of JBI,
Inc. (“JBI” or the "Company") (OTCQB:JBII) is pleased to announce the
appointment of Tony Bogolin to the position of Chief Operating Officer of the
Company.


Following his transition from Rock-Tenn Company (“RockTenn”), Mr. Rauber began
his new role as CEO of JBI, with a directive to lead the expansion of the
Company’s commercial operations. “I’ve had several weeks now to meet the team
and become more familiar with the intricacies of the Plastic2Oil® (“P2O®”)
business and the significant accomplishments of John Bordynuik and the JBI team.
These initial weeks have reinforced my view of the technology and its highly
compelling economics,” stated Mr. Rauber. “I am extremely pleased with the state
of the technology and it’s now time to hit the ground running and commence with
the execution of the Company’s commercial roll-out strategy.”


“A key to success with any commercial roll-out is having the right team in
place, and to this end I am delighted to have Tony Bogolin join our team as
Chief Operating Officer effective immediately,” said Mr. Rauber. “I have worked
closely with Mr. Bogolin during our time at RockTenn and I can attest that he is
a senior executive of the highest caliber and integrity. Mr. Bogolin is very
familiar with JBI, and is highly enthusiastic about this opportunity and will
bring an expertise and energy that I believe will be a significant contribution
to the Company.”
 
Mr. Bogolin brings to the Company a wide range of expertise and the ability to
manage cross-disciplinary teams. He has over 25 years of diverse business
experience including: public company financial reporting, operations management,
investor relations, sales, business development and customer service. He is also
a Certified Public Accountant.
 
During his three-year tenure at Rock-Tenn, Mr. Bogolin served as Director of
Finance for Recycling and Waste Solutions National Accounts. Prior to that, he
served as Chief Financial and Operating Officer of Mold Solutions LLC, a
start-up industrial company where he developed the organizational infrastructure
to prepare for growth. With SimplexGrinnell, a Tyco International Company, Mr.
Bogolin led operational projects with Six Sigma methodology for process
improvements and productivity gains. In addition, he has held Regional General
Manager positions with two different companies where he had full P&L
responsibility for offices in multiple cities and states.


The Company is also pleased to welcome Steve Bacon who has joined JBI as General
Counsel.  Most recently, Mr. Bacon was a partner at Hill Farrer (Los Angeles,
CA) where he specialized in class action defense, business and complex
litigation, and unfair competition and trade secrets.  With over 30 years of
experience, the Company anticipates that Mr. Bacon will assist in significantly
reducing its third party legal expenses.


Mr. Rauber concluded, “From my experience, I recognize that clear market
communications are of critical importance, as is setting appropriate
expectations and goals. With this in mind, I intend to provide greater detail
around the state of our operations, our business plan and objectives as we move
forward.”
 
[jbi02.jpg]

 
 

--------------------------------------------------------------------------------

 
 
[jbi01.jpg]

 
About JBI, Inc.
JBI, Inc. is an innovative North American fuel company that transforms unsorted,
unwashed waste plastic into ultra-clean, ultra-low sulphur fuel without the need
for refinement. JBI, Inc.'s patent pending Plastic2Oil® (P2O) process is a
commercially viable, proprietary process designed to provide immediate economic
benefit for industry, communities and government organizations with waste
plastic recycling challenges. JBI, Inc. is committed to environmental
sustainability by diverting plastic waste from landfill and potential
incineration. For further information, please visit www.plastic2oil.com and
review JBI’s filings with the Securities and Exchange Commission (“SEC”),
including without limitation our Form 10-K, filed with the SEC on March 19,
2012, as amended on April 30, 2012.


Forward Looking Statements
This press release contains statements, which may constitute "forward looking
statements" within the meaning of the Securities Act of 1933 and the Securities
Exchange Act of 1934, as amended by the Private Securities Litigation Reform
Act. The Private Securities Litigation Reform Act of 1995 (PSLRA) implemented
several significant substantive changes affecting certain cases brought under
the federal securities laws, including changes related to pleading, discovery,
liability, class representation and awards fees as of 1995. Those statements
include statements regarding the intent, belief or current expectations of JBI,
and members of its management as well as the assumptions on which such
statements are based, including the expected timing of the Company's Form 10-K,
execution of the proposed agreements described above and consummation of the
transactions contemplated by such agreements. Prospective investors are
cautioned that any such forward-looking statements are not guarantees of future
performance and involve risks and uncertainties, and that actual results may
differ materially from those contemplated by such forward-looking statements.
Such risks include, but are not limited to: (1) JBI has a history of net losses,
and may not be profitable in the future; (2) JBI may not be able to obtain
necessary licenses, rights and permits required to develop or operate our
Plastic2Oil business, and may encounter environmental or occupational, safety
and health conditions or requirements that would adversely affect its business;
and (3) JBI may experience delays in the commercial operations of its
Plastic2Oil machines and there is no assurance that they can be operated
profitably. For a more detailed discussion of such risks and other factors, see
the Company's Annual Report on Form 10-K, filed with the SEC on March 19, 2012,
as amended on April 30, 2012, and its other SEC filings. The Company undertakes
no obligation to update or revise forward-looking statements to reflect changed
assumptions, the occurrence of unanticipated events or changes to future
operating results.


CONTACT:
JBI, Inc. Investor Relations
1.716.471.5995


MEDIA INQUIRIES:
media@jbi.net or please visit the JBI, Inc. Newsroom at
http://www.plastic2oil.com/site/news-room

[jbi02.jpg]
 

--------------------------------------------------------------------------------